            Case 1:20-cv-00028-TJK Document 16 Filed 07/31/20 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


ROBERT WEISSMAN et al.,

               Plaintiffs,

       v.
                                                     Civil Action No. 20-cv-28 (TJK)
NATIONAL RAILROAD PASSENGER
CORPORATION d/b/a AMTRAK.,

               Defendant.


                                            ORDER

       For the reasons set forth in the Court’s accompanying Memorandum Opinion, it is hereby

ORDERED that Defendant’s Motion to Dismiss, ECF No. 9, is GRANTED, and Plaintiffs’

Cross-Motion for Summary Judgment, ECF No. 10, is DENIED. This is a final, appealable

Order. The Clerk of Court is directed to close the case.


       SO ORDERED.

                                                           /s/ Timothy J. Kelly
                                                           TIMOTHY J. KELLY
                                                           United States District Judge

Date: July 31, 2020
